DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/19 and 5/25/21 is being considered by the examiner.

Election/Restrictions
Claims 1-8, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions (method for isolating platelet rich plasma), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/22.
Applicant's election with traverse of claims 9-16 (directed to a device) in the reply filed on 11/3/22 is acknowledged.  The traversal is on the ground(s) that the claims in groups I, II and II (the applicant’s response for restriction requirement says II twice but the examiner understands this to be a typo and to mean groups I, II, and III) are of such a related nature it would not be a burden on the examiner to search for references related to each group.  This is not found persuasive because Group I is related to a composition that is combined with a sample without any use of a device. Group III is related to a composition that is combined with a sample and specifies plasma and red blood cells. These are different in that the device of Group II is a device that can be used in a field not related to plasma separation such as milk production. The device would require a search related to the structural elements and Groups I and III would require a search related to specific composition or blood and plasma.
The requirement is still deemed proper and is therefore made FINAL.

			Claim Status
Claims 9-16 (there are two claim 14 listed within this group) are pending and examined. Claims 1-8, 17, and 18 are pending and not examined.

				Note
The examiner notes there are two claims listed as claim 14. There is a claim objection below regarding this issue. For the purpose of examination, each will be listed as either claim 14 (first one) or claim 14 (second one).

Claim Objections
Claim 14 (first one) and claim 14 (second one) are objected to because of the following informalities:  There are two claims listed as claim 14. For purposes of examination, claim 14 is listed as either claim 14 (first one) and claim 14 (second one).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 (including claim 14 first one and claim 14 second one) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation in lines 3-4 “said container formed by one or more elongate walls defining a chamber from a first closed end to a second closed end” is unclear and indefinite. How is the container formed by only one elongate wall? The limitation uses the term “or” so the container could have only one elongate wall. What does the applicant intend if the container has only one elongate wall but defines a chamber from a first closed end to a second closed end? Please clarify the structure of the container and how many elongate walls it has and which elongate walls also constitute the chamber.
Regarding Claim 9, the limitation “said inlet” lacks antecedent basis. The previous limitations recite “an inlet opening” and “an inlet fluid path. However, “an inlet” is not recited. Please disclose an inlet and its inlet opening and its fluid path.
Regarding Claim 11, the limitation “said spindles” are unclear and indefinite. Are these referring to the one or more spindles recited in claim 1 or are these different spindles in addition to the spindles recited in claim 1. If these are the same, please correct to “said one or more spindles”. Please clarify how many spindles there are.
Regarding Claim 12, the limitation “one or more of said spindles” are unclear and indefinite. Are these referring to the one or more spindles recited in claim 1 or are these different spindles in addition to the spindles recited in claim 1. If these are the same, please correct to “said one or more spindles”. Please clarify how many spindles there are.
Regarding Claim 13, the limitation “two or more spindles” is unclear and indefinite. Are these referring to the one or more spindles recited in claim 1 or are these different spindles in addition to the spindles recited in claim 1. If these are the same, please correct to “said one or more spindles”. Please clarify how many spindles there are.
Regarding Claim 13, the limitation “said tube” is unclear and indefinite. Which tube is being referred to here? Does the applicant mean said outlet tube? Please clarify which tube this is.
Regarding Claim 14, the limitation “at least two of said spindles” is unclear and indefinite. Are these referring to the one or more spindles recited in claim 1 or are these different spindles in addition to the spindles recited in claim 1. If these are the same, please correct to “said one or more spindles”. Please clarify how many spindles there are.
Regarding Claim 14, the limitation “a vent tube extending from said container” is unclear and indefinite. Where is the vent tube relative to the container? Please clarify the arrangement of the vent tube.

Claims 10, 15, and 16 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 11, 12, 13, 14 (first one), 14 (second one), 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (US Pub 2009/0220482).
Regarding Claim 9, Higgins teaches a device for isolating platelet rich plasma from a liquid tissue sample (Figs. 7 and 8, blood separation device 700), the device comprising:  
a container for receiving a liquid tissue sample (container 730 capable of receiving a liquid tissue), 
said container formed by one or more elongate walls defining a chamber extending from a first closed end opposing a second closed end (main chamber 702, chamber is formed within container and at least one or more walls on the left side, bottom side, and right side); 
an inlet opening defining an inlet fluid path into said chamber, said inlet adapted to receive a liquid tissue sample into said chamber (708 first port which is an inlet);  
an outlet opening defining an outlet fluid path, said outlet fluid path extending from said outlet opening to a withdrawal opening within said chamber, said outlet opening positioned at said first end of said container (third port 712 for the outlet opening, the withdrawal opening can be within the outlet fluid path from where fluid can be withdrawn); 
an outlet tube extending from a proximal end affixed to said outlet opening to a distal end extending towards said second end of said container ([0058] With particular reference to FIG. 8, the third port 712 includes an elongated tube portion 734 that extends within the main chamber 702. The elongated portion 734 extends from the first end 704 to a depth within the main chamber 702 to permit withdrawal of select materials, such as thrombin and other blood clotting factors, from within the main chamber 702.), 
wherein said outlet fluid path is further defined by said outlet tube, and wherein said withdrawal opening is positioned within said chamber spaced between said first end and said second end of said container (([0058] With particular reference to FIG. 8, the third port 712 includes an elongated tube portion 734 that extends within the main chamber 702. The elongated portion 734 extends from the first end 704 to a depth within the main chamber 702 to permit withdrawal of select materials, such as thrombin and other blood clotting factors, from within the main chamber 702. The examiner notes the withdrawal opening and the outlet opening would be the same in this instance); 
and one or more spindles extending from said outlet tube ([0059] Two support posts 739 extend radially from the elongated portion 734 approximately at the tip 736 to contact an interior of the main chamber 702.).  

Regarding Claim 10, Higgins teaches the device of claim 9, wherein said one or more spindles extend from said distal end of said outlet tube (Fig. 8, tips 736 and 739).  

Regarding Claim 11, The device of claim 10, wherein said outlet fluid path is further defined by a hub attached to said distal end of said outlet tube, wherein said spindles extend from said hub ([0058] the elongated tube portion 734 extends to a depth within the main chamber 702 that is approximately level with the portion of the effluent closest to the clotted mass. [0059] A tip 736 is provided at a distal end of the elongated portion 734. The tip 736 extends from the elongated portion 734 at about a right angle. The tip includes a recess or notch 737. [0061] In place of or in addition to, the filter 714, a filter similar to the filter 714 can be provided in the elongated portion 734 or at the tip 736.).  

Regarding Claim 12, Higgins teaches the device of claim 11, wherein said outlet fluid path extends through one or more of said spindles (the examiner notes the term “outlet fluid path” is broad as there is no path defined by structural elements such as channels which would define a path. The examiner further notes that the outlet fluid path would be throughout the chamber and would extend from the second end of the container to a first end of the container and the one or more spindles would be in this outlet fluid path since the spindles are located in the chamber).  

Regarding Claim 13, Higgins teaches the device of claim 9, comprising two or more spindles extending from said tube (The tip 736 helps to maximize the amount of materials withdrawn through the elongated portion 734, particularly when the main chamber 702 is tilted to bring additional materials surrounding the tip 736 to the notch 737. Second tip is 739).  

Regarding Claim 14 (first one), Higgins teaches the device of claim 13, wherein said outlet fluid path extends through at least two of said spindles (the examiner notes the term “outlet fluid path” is broad as there is no path defined by structural elements such as channels which would define a path. The examiner further notes that the outlet fluid path would be throughout the chamber and would extend from the second end of the container to a first end of the container and the one or more spindles would be in this outlet fluid path since the spindles are located in the chamber).    

Regarding Claim 14 (second one), Higgins teaches the device of claim 9, comprising a vent tube extending from said container ([0056] the vent 713 extend through the first end 704).  

Regarding Claim 15, Higgins teaches the device of claim 9, wherein said outlet tube extends into said chamber at or near a central axis of the chamber (a third port 712).  

Regarding Claim 16, Higgins teaches the device of claim 9, wherein said container has a volume of less than 40ml (container is capable of having a volume of less than 40 ml).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796